Broyles, O. J.
1. “There is no provision of law for the amendment of a petition for certiorari (Singer v. Walker, 77 Ga. 649; Western & Atlantic R. Co. v. Jackson, 81 Ga. 478, 8 S. E. 209; Neal v. Neal, 122 Ga. 804, 50 S. E. 929; Landrum v. Moss, 1 Ga. App. 216, 57 S. E. 965), or for amending .the pauper’s affidavit, made in lieu of the statutory bond, to obtain a writ of certiorari. Simpkins v. Johnson, 3 Ga. App. 437 (60 S. E. 202).
“(a) Section 5708 of the Civil Code of 1910, which provides that ‘where material words are omitted by accident or mistake in an affidavit to appeal in forma pauperis, such omission is amendable,’ does not apply' *297to a pauper’s affidavit made in a certiorari case. Simpkins v. Johnson, supra.
Decided December 5, 1923.
James Eugene Horne, James H. Dodgen, for plaintiff in error.
Walter DeFore, James G. Estes, contra.
“(h) A writ of certiorari is void, and cannot be amended, where the pauper’s affidavit made to obtain the writ uses the conjunctive ‘and,’ instead of the disjunctive ‘or,’ in violation of section 5187 of the Civil Code. Simpkins v. Johnson, supra.” Hackett v. Tate, 18 Ga. App. 453 (1 a, 6) (89 S. E. 535).
2. Under the above-stated rulings the judge of the superior court did not err in disallowing the proffered amendment to the pauper’s affidavit attached to the petition for certiorari, or in thereafter dismissing the certiorari.

Judgment affirmed.


Luke and Bloochoorih, JJ., concur.